THE             AT-TO                   GENERAL
                              OFTEXAS



                              August     13, 1951



Hon. Robert S. Calvert                      Opinion No. V-1235
Comptroller   of Public Accounts
Austin, Texas                               Re:     Final date for payment of
                                                    State ad valorem taxes to
                                                    Texas City and Texas City
                                                    Independent School District
                                                    under House Bill 873, Acts
Dear    Mr.    Calvert:                             50th Legislature, 1947.

          Your      request   for an opinion of this office     reads     in part
as follows:

             “We are enclosing a letter written to this depart-
       ment on April 11 by Holman Lilienstern,    City Attorney;
       Texas City, Texas in regard to the expiration    date of
       House Bill 873,Acts    Regular Session, 50th Legislature,
       which donated the General Revenue State Taxes to the
       City of Te,xas City and Texas City Independent School
       District.   Sections 2(a) and (b) and 3 read as follows:

             ” ‘Sec. 2. (a) There shall be and there is hereby
       donated and granted by the State of Texas to the City
       of Texas City and to the Texas City Independent School
       District,   in equal portions,   the net amount of money
       collected after the effective date of this Act, and on or
       before January 31, 1950, from all State ad valorem
       taxes for general revenue purposes,        heretofore   levied,
       or which hereafter     may be levied upon all real and per-
       sonal property,    subject to taxation in Galveston    County,
       Texas, including the rolling stock of railroads        appor-
       tioned to said County as provided by law; but excluding
       delinquent ad valorem taxes which heretofore          have been
       donated and set apart to the City of Galveston by Chap-
       ter 294, Acts, Regular Session,       Forty-eighth    Legisla-
       ture.

              ” “(b) All of said taxes    are   hereby    granted   and
Hon. Robert   S. Calvert,   Page   2 (V-1235)



    donated to the City of Texas City and Texas City Inde-
    pendent School District,    one-half (l/2) thereof to each,
    for the purpose of aiding and assisting       the said City
    and said School District in carrying out any and all the
    powers, duties and functions respectively        conferred
    or enjoined upon each by law. It is expressly        provided
    that the City of Texas City and the Texas City Independ-
    ent School District   be and they are authorized to ex-
    pend the funds herein granted and donated for,. but not
    limited to, the following of their respective      purposes:
    the construction   of public buildings which said City and
    Independent School District are authorized by law to
    build and erect, and for the acquisition of sites there-
    for; for the repair and improvement       of existing build-
    ings, utilities and public improvements      of said City and
    School District;  for payment of principal or interest
    on outstanding indebtedness;     and for maintenance     and
    operating expenses of said City and School District.

          ” ‘Sec. 3. If for either of the years 1947, 1948
    or 1949, the State levies for general revenue purposes
    an ad valorem tax at a rate less than thirty cents (30$)
    on the One Hundred Dollars ($100) valuation of taxable
    property,    or makes no levy for general revenue pur-
    poses for any such year, then in addition to the amounts
    provided for in Section 2 hereof, the ad valorem taxes
    for the next succeeding    year or years after 1949, in
    which a levy for general fund purposes is made, shall
    be and are hereby granted and donated to said City and
    said School District in equal portions for the purposes
    stated in Section 2 hereof, and in the manner provided
    in this Act, in such amounts as shall be necessary      to
    aggregate the taxes which would have been obtained
    from a levy of thirty cents ‘(3OC) for all of the taxable
    years beginning January 1, 19471 1948 and 1949; pro-
    vided, however, that at all events ‘this Act shall expire
    January 31, 1953.’

         “Please advise us on what date the County Tax
    Assessor-Collector   of Galveston County should stop
    making the payments to the City and School District.”
    (Emphasis    added.)
Hon. Robert    S. Calvert,   Page   3 (V-1235)



          We are of the opinion that it was the intent of the Legis-
lature to donate or grant only those taxes actually collected prior
to February    1, 1950, if a thirty-cent  tax was levied for each of
the years 1947, 1948, and 1949.       Thus the tax donation would have
terminated   on January 31, 1950 if a thirty-cent     tax for general
purposes had been levied by the State for each of the years 1947,
1948, and 1949.     That this was the intent of the Legislature    is evi-
denced in Section 2(a) of the Act, which expressly       provided that
only those taxes collected    *on or before January 31, 1950” were
donated.   In an opinion by this office addressed    to Hon. Grady Haz-
lewood, dated April 26, 1951,it was held that taxes levied during the
donation period but not collected until a subsequent date were not
included in a donation for a two-year      period of “all of the State ad
valorem taxes collected for general revenue purposes.”          The State
tax was not, however, levied for the year 1948,l and under Section
3 of the Act the failure of the State Tax Board to levy the State tax
had the effect of extending the tax donation for an additional year.
We have assumed for the purposes of this opinion that the city and
independent school district received from the State tax levied for
1950 amounts equal to that which they would have received had
there been a State levy of thirty cents in 1948.     The grant, therefore,
expired on January 31, 1951.

          The Act donated only those taxes actually “collected”   dur-
ing the period of the grant; therefore,  those taxes which were de-
linquent or due and owing during this period but which were not
actually collected prior to January 31, 1951, were not included with-
in the grant.   We may, however, point out that taxes which were de-
linquent and owing prior to June 3, 1947, and collected during the
period of the grant (,exclusive of those delinquent taxes granted to
the City of Galveston by Acts 48th Leg., 1943, ch. 294, p. 435)were
included   within this donation.    Att’y   Gen. Op. O-4223   (1941).

           It is our opinion that the Tax Assessor      and Collector   of
Galveston County should not make any payments to the City of Texas
City or the Texas City Independent School District under the grant




      ‘See Acts 51st Leg., R.S., 1949, ch. 309, p. 572, granting addi-
tional ad valorem taxes to various public agencies in order to provide
relief because of the failure of the State to levy the State ad valorem
tax for general purposes in 1948.
Hon. Robert   S. Calvert,   Page   4 (V-1235)



of State taxes by the Acts 50th Leg., R.S. 1947, ch. 332, p. 620,
from any taxes collected   after January 31, 1951.



                            SUMMARY

          The grant of State s@ valorem taxes to the City of
    Texas City and the Texas City Independent School Dis-
    trict under’ Acts 50th Leg., 1947, ch. 332, p. 620. termi-
    nated or expired on January 31, 1951, and no taxes col-
    lected after that date should be paid to the city or inde-
    pendent school district under said grant.

APPROVED:                                       Yours   very truly,

W. V. Geppert                                    PRICE DANIEL
Taxation Division                               Attorney General

Everett Hutchinson
Executive Assistant

Charles D. Mathews
First Assistant                                         Assistant

FL:mwb:mf